IN THE SUPREME COURT OF THE STATE OF DELAWARE

DELAWARE DEPARTMENT OF                    §
NATURAL RESOURCES AND                     §
ENVIRONMENTAL CONTROL,                    §     No. 558, 2019
                                          §
               Appellee Below,            §     Court Below – Superior Court
               Appellant,                 §     of the State of Delaware
                                          §
              v.                          §     C.A. Nos. N17A-03-006
                                          §               N19A-04-006
FOOD & WATER WATCH,                       §
                                          §
              Appellant Below,            §
              Appellee.                   §
                                          §

                          Submitted: November 10, 2020
                           Decided:   February 3, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES, Justices.

Upon appeal from the Superior Court. DISMISSED FOR LACK OF STANDING TO
APPEAL.

William J. Kassab, Esquire, Department of Justice, New Castle, Delaware; for Appellant
Delaware Department of Natural Resources and Environmental Control.

Kenneth T. Kristl, Esquire, Environmental & Natural Resources Law Clinic, Widener
University Delaware Law School, Wilmington, Delaware; for Respondent Food & Water
Watch.
MONTGOMERY-REEVES, Justice:

         In this appeal, Appellant, Delaware Department of Natural Resources and

Environmental Control (“DNREC”), challenges the Superior Court’s holding that

Appellee, Food & Water Watch (“Watch”), had organizational standing to contest

Order No. 2016-W-0008 (the “Secretary’s Order”), which established a system to

regulate pollutants from Concentrated Animal Feeding Operations (“Feeding

Operations”). Specifically, DNREC argues that Watch did not have organizational

standing to challenge the Secretary’s Order because its representatives cannot

adequately establish injury in fact, causation, and redressability.

         Watch responds that this action is moot. Watch argues that since DNREC

ultimately won on the merits and neither party appealed the merits decision, the issue

of standing is no longer justiciable because the action is not adversarial. Further,

even if this action is not moot, Watch argues that it had standing.

         After reviewing the initial round of briefs, the Court requested supplemental

memoranda addressing a separate threshold question: whether DNREC has standing

to appeal under Hercules v. AIU Insurance Co.1 despite being the prevailing party.

DNREC argues that it has standing to appeal because the Superior Court’s standing

decision is a collateral adverse ruling. Watch argues that the standing decision is not




1
    783 A.2d 1275 (Del. 2000).
                                           1
a collateral adverse ruling because the decision cannot provide the basis for invoking

claim preclusion, issue preclusion, or the law of the case doctrine.

         Having reviewed the briefs, the supplemental memoranda, and the record on

appeal, this Court dismisses this appeal for lack of standing to appeal. DNREC was

the prevailing party below; the Superior Court granted DNREC all of the relief it

requested; and the Superior Court’s standing decision does not meet the criteria for

a collateral adverse ruling. Accordingly, the standing decision did not render

DNREC an aggrieved party, and DNREC does not have standing to appeal.

         Because this Court dismisses this appeal for lack of standing to appeal, this

opinion does not address the separate threshold questions of whether this case is

moot or whether Watch had organizational standing to challenge the Secretary’s

Order under 7 Del. C. § 6008.

         I.    Background

         On March 30, 2016, DNREC and the Delaware Department of Agriculture

issued the Secretary’s Order, which allows Feeding Operations to apply for a general

permit authorizing them to discharge pollutants according to the permit’s limitations

and subject to certifications that permit holders complied with federal and state

regulations.2 To ensure that permit holders comply with the no-discharge effluent

limitation, the permit requires Feeding Operations to implement management


2
    Opening Br. Ex. B.
                                           2
practices that prevent pollutant discharges. The permit regulations further require

Feeding Operations to monitor, visually inspect, and keep records of inspections of

their management practices to ensure that the practices are functioning properly.3

       On April 25, 2016, Watch appealed the Secretary’s Order to the Delaware

Environmental Appeals Board under 7 Del. C. § 6008,4 arguing that the Order

violates the Clean Water Act (33 U.S.C. §§ 1251-1387) and Delaware law because

the Order does not impose an additional “surface water monitoring” requirement on

permit holders.5 On April 22, 2016, Watch filed a motion for summary judgment

with the Appeals Board on the issue of whether failure to require mandatory “surface

water monitoring” violates federal and state law. In connection with its motion,

Watch submitted declarations from three members of the organization, Kathlyn

Phillips, Maria Payan, and Patty Lovera, to establish it had standing to pursue the

appeal.6

       On October 18, 2016, DNREC responded to Watch’s motion and filed a cross-

motion for summary judgment, arguing that Watch’s representatives would not have




3
  App. to Opening Br. 5-6, 12 (hereafter “A_”).
4
  Section 6008(a) states, “Any person whose interest is substantially affected by any action
of the Secretary may appeal to the Environmental Appeals Board within 20 days after
receipt of the Secretary’s decision or publication of the decision.”
5
  Opening Br. Ex. C.
6
  See Food & Water Watch v. Del. Dep’t of Nat. Res. & Env’t Control, 2018 WL 4062112,
at *1-2 (Del. Super. Ct. Aug. 24, 2018).
                                             3
standing to challenge the Secretary’s Order.7 On March 1, 2017, the Appeals Board

denied Watch’s motion for summary judgment in its entirety and granted DNREC’s

cross-motion for summary judgment on the basis that Watch failed to establish

standing to bring the appeal.8

      Watch appealed the Appeals Board’s decision to the Delaware Superior

Court.9 On August 24, 2018, following briefing and oral argument, the Superior

Court reversed the Environmental Appeals Board’s decision on standing and

remanded the matter to the Board for resolution on the merits (the “Standing

Decision”).10

      On September 7, 2018, DNREC sought certification of interlocutory appeal

to this Court.11 On September 24, 2018, the Superior Court denied DNREC’s

request for certification as untimely,12 and on December 11, 2018, this Court rejected

DNREC’s interlocutory appeal.13

      On remand, Watch and DNREC stipulated that the remaining merits issues

were solely questions of law that should be resolved by the Superior Court on cross-



7
  Id. at *2.
8
  Id.
9
  Id.
10
   Id. at *7.
11
   Food & Water Watch v. Del. Dep’t of Nat. Res. & Envt’l Control, 2018 WL 4613594, at
*1 (Del. Super. Ct. Sept. 24, 2018).
12
   Id. at *1-2.
13
   Del. Dep’t of Nat. Res. & Envt’l Control v. Food & Water Watch, 198 A.3d 179, 2018
WL 6505352, at *1 (Del. Dec. 11, 2018) (TABLE).
                                          4
motions for summary judgment.14 On November 27, 2019, the Superior Court

granted DNREC’s motion for summary judgment on the merits (the “Merits

Decision”), holding that neither the Clean Water Act nor Delaware law requires

surface water monitoring.15 Watch did not appeal the Merits Decision.

      On December 26, 2019, DNREC filed a notice of appeal, challenging the

Superior Court’s August 2018 Standing Decision.

      II.    Analysis16

      Whether a party has standing to appeal is a question of law that this Court

reviews de novo.17




14
   Food & Water Watch v. Del. Dep’t of Nat. Res. & Envt’l Control, 2019 WL 6481888, at
*1 (Del. Super. Ct. Nov. 27, 2019).
15
   Id. at *1, *3.
16
   DNREC argues that the Court must address mootness before standing to appeal. See
Opening Suppl. Mem. 2. The Court disagrees. Standing to appeal and mootness are both
threshold questions. When presented with multiple threshold questions, the Court has the
discretion to choose which question to answer first. See generally Sinochem Int’l Co. v.
Malay. Int’l Shipping Corp., 549 U.S. 422, 431 (2007) (“[A] federal court has leeway ‘to
choose among threshold grounds for denying audience to a case on the merits.’” (citing
Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 585 (1999); Steel Co. v. Citizens for a
Better Env’t, 523 U.S. 83, 100-01 n.3 (1998))). In this instance, the Court has determined
that whether DNREC has standing to appeal is logically antecedent to mootness.
17
    See El Paso Pipeline GP Co. v. Brinckerhoff, 152 A.3d 1248, 1256 (Del. 2016)
(“Whether a party has standing is a question of law that it subject to de novo review.”
(citing Schoon v. Smith, 953 A.2d 196, 200 (Del. 2007))); Off. of the Comm’r, Del.
Alcoholic Beverage Control v. Appeals Comm’n, Del. Alcoholic Beverage Control, 116
A.3d 1221, 1226 (Del. 2015) (“We review questions of law, including whether a party has
standing, de novo.” (citing Broadmeadow Inv., LLC v. Del. Health Res. Bd., 56 A.3d 1057,
1059 (Del. 2012))).
                                            5
      In Hercules, this Court addressed whether a prevailing party had standing to

bring a cross-appeal.18    In addressing that question, the Court reaffirmed the

principle that “[s]tanding to cross-appeal . . . like standing to appeal, requires the

party seeking relief to have been aggrieved by the judgment.”19 Stated differently,

a party only has standing to appeal if that party was “aggrieved by the judgment”

being appealed.20 This requirement generally prevents a “prevailing party” from

appealing “a decision in its favor.”21

      The Court recognized two circumstances, however, where a prevailing party

can establish standing to appeal a judgment in its favor.

             First, a party is aggrieved by a favorable judgment, and
             may appeal, if that party did not receive all of the relief
             that was sought. Second, a prevailing party is aggrieved,
             and may appeal from a judgment in its favor, if [that
             judgment] includes a collateral adverse ruling that can
             serve as a basis for the bars of res judicata, collateral
             estoppel, or law of the case in the same or other litigation.22

Thus, despite prevailing below, DNREC is an aggrieved party that has standing to

bring a direct appeal if one of the Hercules exceptions applies.




18
   783 A.2d at 1277.
19
   Id. (emphasis added) (citing Deposit Guar. Nat’l Bank v. Roper, 445 U.S. 326, 334
(1980)).
20
   Id.
21
   Id.
22
   Id. (citations omitted).
                                           6
      The first exception does not apply because the Superior Court dismissed

Watch’s claims on the merits, granting DNREC all of the relief that it requested.23

Therefore, DNREC only has standing to appeal if the Superior Court’s Standing

Decision is a collateral adverse ruling.

      Under Hercules, a ruling is a collateral adverse ruling if it “can serve as a basis

for the bars of res judicata, collateral estoppel, or law of the case in the same or other

litigation.”24 DNREC’s sole argument in favor of this exception is that the Superior

Court’s Standing Decision can be used to invoke the law of the case doctrine in

subsequent phases of this litigation.25

      “The ‘law of the case’ is established when a specific legal principle is applied

to an issue presented by facts which remain constant throughout . . . the same

litigation.”26 The law of the case doctrine “requires that issues already decided by

the same court should be adopted without relitigation[,] and ‘once a matter has been

addressed in a procedurally appropriate way by a court, it is generally held to be the




23
   Food & Water Watch v. Del. Dep’t of Nat. Res. & Envtl. Control, 2019 WL 6481888, at
*1, *3 (Del. Super. Ct. Nov. 27, 2019).
24
   783 A.2d at 1277.
25
   Reply Suppl. Mem. 3 (“DNREC never argued that its standing [to appeal] is based on
res judicata or collateral estoppel. Rather, DNREC argues that if this Court finds that its
appeal is not moot, then it has standing to challenge the Superior Court’s decision under
Hercules, because that decision serves as the law of the case as to whether F&WW has
standing under 7 Del. C. § 6008.”).
26
   Frederick-Conaway v. Baird, 159 A.3d 285, 296 (Del. 2017) (quoting Kenton v. Kenton,
571 A.2d 778, 784 (Del. 1990)).
                                            7
law of the case . . . .’”27 “In more simplified terms, the law of the case doctrine

operates as a form of intra-litigation stare decisis.”28 The law of the case “doctrine

appears most often when a trial court is required to give effect to law established in

a case after it has been appealed and the appellate court has ruled on the relevant

issues.”29 Nonetheless, “[t]he doctrine also applies to decisions rendered by a court

that arise again later in the same court, in the same proceeding . . . .”30

       DNREC’s law of the case argument fails because regardless of how the Court

resolves this appeal, there will be no subsequent phases of this litigation in which

the law of the case doctrine could be applied. If the Court dismisses the appeal for

lack of standing to appeal or because the appeal is moot, the Superior Court’s Merits

Decision stands, Watch’s claims have been dismissed with prejudice, and the case

is over. The same is true if the Court reaches the substance of DNREC’s appeal and

affirms the Superior Court’s Standing Decision. Finally, even if the Court reverses

the Superior Court’s Standing Decision, the Court will affirm the Appeal Board’s


27
   May v. Bigmar, Inc., 838 A.2d 285, 288 n.8 (Del. Ch. 2003) (quoting Odyssey P’rs v.
Fleming Co., 1998 WL 155543, at *1 (Del. Ch. Mar. 27, 1998)).
28
   Fredrick-Conaway, 159 A.3d at 296 (quoting Carlyle Inv. Mgmt. L.L.C. v. Moonmouth
Co. S.A., 2015 WL 5278913, at *8 (Del. Ch. Sept. 10, 2015)).
29
   Id.
30
    Id. This Court has recognized that “the doctrine of law of the case does not bar
‘reconsideration of a prior decision that is clearly wrong, produces an injustice[,] or should
be revisited because of changed circumstances.’” State v. Wright, 131 A.3d 310, 321 (Del.
2016) (quoting Hoskins v. State, 102 A.3d 724, 729 (Del. 2014)); see also Sherman v. State
Dep't of Pub. Safety, 190 A.3d 148, 154 (Del. 2018). These exceptions are not relevant to
the Court’s analysis, however, because there will be no subsequent phases of this litigation
in which Watch could try to invoke the law of the case doctrine.
                                              8
dismissal of Watch’s claims. Whatever decision this Court reaches, the law of the

case doctrine is irrelevant because this case is over.

       DNREC’s arguments therefore fail to show that it is an aggrieved party that

has standing to appeal. DNREC prevailed below; the Superior Court granted all of

the relief DNREC requested; and the Superior Court’s Standing Decision cannot

provide the basis for invoking the law of the case doctrine.31 Accordingly, the Court

dismisses DNREC’s appeal for lack of standing to appeal.32

       III.   Conclusion

       For the reasons provided above, the appeal is DISMISSED for lack of

standing to appeal.




31
    The Court need not consider whether the Superior Court’s Standing Decision could
provide the basis for invoking res judicata or collateral estoppel because DNREC expressly
rejected any suggestion that it relied on either doctrine to establish that it has standing to
appeal. Reply Suppl. Mem. 3 (“DNREC never argued that its standing [to appeal] is based
on res judicata or collateral estoppel. Rather, DNREC argues that if this Court finds that
its appeal is not moot, then it has standing to challenge the Superior Court’s decision under
Hercules, because that decision serves as the law of the case as to whether F&WW has
standing under 7 Del. C. § 6008.”).
32
   DNREC argues that “if this Court concludes that F&WW has mooted DNREC’s appeal,
then this Court should, in the interest of justice, apply the equitable remedy of vacatur to
prevent the Superior Court’s Standing Decision from having any precedential effect against
DNREC.” Opening Suppl. Mem. 9-10; see also Reply Br. 8. Watch responds that DNREC
failed to timely request vacatur by waiting until its reply brief to request the equitable
remedy. Answering Suppl Mem. 10 n.1. Watch further argues that that the “interests of
justice” do not require vacatur here. Id. at 11. We do not resolve this dispute because
DNREC does not request vacatur if the Court concludes that DNREC lacks standing to
appeal under Hercules.
                                              9